*355Separate statement filed by Circuit Judge SILBERMAN, concurring in the denial of rehearing en banc.
SILBERMAN, Circuit Judge,
concurring in the denial of rehearing en banc:
Petitioner’s two requests for rehearing seek to make the proverbial mountain out of a molehill. The petitioners raised only peripherally the issue whether FERC properly consulted with the Department of Interior concerning the environmental conditions FERC placed on the annual licenses. And, as the panel opinion notes, FERC did consult (albeit informally) with, and largely followed the advice of, the Department. The court misplaced part of petitioner’s filings, which caused the original panel opinion’s footnote to indicate erroneously that petitioner had not raised the issue on appeal. It seems, however, that petitioner has sought to exaggerate the significance of the error in subsequent filings.
There is, however, an underlying jurisdictional issue of some significance presented which we do not decide and which this court has skirted before. Platte River Whooping Crane Critical Habitat Maintenance Trust v. FERC, 876 F.2d 109, 113 n. 4 (D.C.Cir.1989). Does a private party have standing to challenge a failure of one government agency to consult (or consult adequately) with another government agency when required to by statute? It would be difficult to establish that any injury suffered by a plaintiff was due to a failure to consult adequately unless plaintiff could show: what the second agency would advise; that the first agency would accept the advice; and that implementation of the advice would remedy the injury. In other words, it is difficult to make out a causal connection between the plaintiff’s injury and the alleged inadequate consultation. Although the failure to consult is a procedural violation of a statute, that does not seem adequate to establish Article III standing. Lujan v. Defenders of Wildlife, — U.S. -, 112 S.Ct. 2130, 2144-45, 119 L.Ed.2d 351 (1992).
Since the consultation issue was raised so tangentially, I think it unwise to decide the difficult jurisdictional question in this case.